UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-6698



QUINTON L. BRISBANE,

                                              Plaintiff - Appellant,

          versus


BEAUFORT COUNTY SHERIFF’S DEPARTMENT; C. L.
WILSON, Corporal; J. PURDY, Sergeant; S.
RODRIGUEZ,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry M. Herlong, Jr., District
Judge. (4:04-cv-00401-HMH)


Submitted:   August 31, 2006                 Decided:   May 11, 2007


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Quinton L. Brisbane, Appellant Pro Se. Marshall Hodges Waldron,
Jr.; Katy Anne Rice, CAROLINA LITIGATION ASSOCIATES, LLC, Bluffton,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Quinton L. Brisbane seeks to appeal the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.           The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).     The magistrate judge recommended

that relief be denied and advised Brisbane that failure to file

timely and specific objections to this recommendation could waive

appellate   review   of   a   district    court   order   based   upon   the

recommendation. Despite this warning, Brisbane’s objections to the

magistrate judge’s recommendation were non-specific.

            The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.          Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).     Brisbane has waived appellate review by failing

to timely file specific objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court as

modified to reflect that the dismissal of Brisbane’s pendent state

law claims should be dismissed without prejudice.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                    AFFIRMED AS MODIFIED



                                  - 2 -